DETAILED ACTION

This action is in response to communications: Preliminary Amendment filed November 1, 2021.

Claims 21-40 are pending in this case.  Claims 1-20 have been newly cancelled.  Claims 21-40 have been newly added.  This action is made Non-Final.

Notice of Pre-AIA  or AIA  Status 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on September 15, 2021 was filed on the mailing date of the application on September 15, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings

The drawings were received on September 15, 2021.  These drawings are accepted.

Double Patenting

The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,151,967. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the tables below.

Present Application #17/447,758  
21
22
23
24
25
26
27
28
29
30
U.S Patent #11,151,967 
1
2
3
4
5
7
8
6
9
10


Present Application #17/447,758  
31
32
33
34
35
36
37
38
39
40
U.S Patent #11,151,967 
11
12
14
15
16
13
17
18
19
20


Present Application #17/447,758  Claim 21
U.S Patent #11,151,967  Claim 1
A method, comprising:
A method, comprising:
displaying, by one or more processors, in a display, an object within a field of view (FOV) of a user;
displaying, by one or more processors, in a display of a mobile device, an object within a field of view (FOV) of a user based on task data defining steps of a user- performed task;
detecting, by the one or more processors, an interaction of the user with the object within the FOV;
monitoring, by the one or more processors, for performance of steps of the task causing a change in an object outside the FOV
determining, by the one or more processors, whether a change occurs in an object outside the FOV based on the detected interaction of the user with the object within the FOV;
determining, by the one or more processors, whether a change occurs in the object outside the FOV based on the performance of the task;
in accordance with the determining indicating that a change occurs in the object outside the FOV based on the detected interaction of the user with the object within the FOV, generating, by the one or more processors, one or more attention pointers within the FOV of the user for directing user attention to the change in the object outside the FOV; and
in accordance with a determination that a change occurs in the object outside the FOV based on the performance of the task, generating, by the one or more processors, one or more attention pointers within the FOV of the user for directing user attention to the change in the object outside the FOV; and
displaying, by the one or more processors, on the display within the FOV of the user, the one or more attention pointers.
displaying, by the one or more processors, on the display within the FOV of the user, the one or more attention pointers.


Claim 21 of the present application differs from claim 1 of the patent application in that claim 21 of the present application is broader in scope than that of claim 1 of the patent application, thus encompasses that of the patent application.

Present Application #17/447,758  Claim 22
U.S Patent #11,151,967  Claim 2
The method of claim 21, further comprising:
The method of claim 1, further comprising:
identifying, by the one or more processors, at least one of the object within the FOV and the object outside the FOV by generating the one or more attention pointers configured as a highlight about the object.
identifying, by the one or more processors, at least one of the object inside the FOV and the object outside the FOV by generating an attention pointer configured as a highlight about the object.


Present Application #17/447,758  Claim 23
U.S Patent #11,151,967  Claim 3
The method of claim 21, further comprising:
The method of claim 1, further comprising:
generating, by the one or more processors, the one or more attention pointers as a highlight about the object outside the FOV that dynamically changes as the object moves into the FOV of the user; and 
generating, by the one or more processors, an attention pointer as a highlight about the object outside the FOV that dynamically changes as the object moves into the FOV of the user; and 
removing, the one or more processors, the one or more attention pointers of the highlight of the object once the object outside the FOV moves within the FOV.
removing, the one or more processors, the attention pointer of the highlight of the object once the object outside the FOV moves within the FOV.


Present Application #17/447,758  Claim 24
U.S Patent #11,151,967  Claim 4
The method of claim 21, further comprising:
The method of claim 1, further comprising:
generating, by the one or more processors, the one or more attention pointers as a highlight of a border of a virtual screen when the virtual screen is outside, or outside in part, of the FOV of the user that dynamically changes as the virtual screen moves into the FOV of the user; and 
generating, by the one or more processors, an attention pointer as a highlight of a border of a virtual screen when the virtual screen is outside, or outside in part, of the FOV of the user that dynamically changes as the virtual screen moves into the FOV of the user; and 
removing, by the one or more processors, the one or more attention pointers of the highlight of the border of the virtual screen once the virtual screen is within the FOV of the user.
removing, by the one or more processors, the attention pointer of the highlight of the border of the virtual screen once the virtual screen is within the FOV of the user.


Present Application #17/447,758  Claim 25
U.S Patent #11,151,967  Claim 5
The method of claim 21, further comprising:
The method of claim 1, further comprising:
re-configuring, by the one or more processors, the one or more attention pointers by size, shape, and image for drawing user attention to the object outside the FOV.
re-configuring, by the one or more processors, the one or more attention pointers by size, shape, and image for drawing user attention to the object outside the FOV.


Present Application #17/447,758  Claim 26
U.S Patent #11,151,967  Claim 7
The method of claim 21, further comprising:
The method of claim 1, further comprising:
updating, by the one or more processors, content of one or more virtual screens within the FOV or outside the FOV of the user in response to user selection an update button.
updating, by the one or more processors, content of one or more virtual screens within the FOV or outside the FOV of the user in response to user selection an update button.


Present Application #17/447,758  Claim 27
U.S Patent #11,151,967  Claim 8
The method of claim 21, further comprising:
The method of claim 1, further comprising:
generating, by the one or more processors, the one or more attention pointers of a highlight of a real object as the object moves from outside to inside the FOV of the user.
generating, by the one or more processors, an attention pointer of a highlight of a real object as the object moves from outside to inside the FOV of the user.


Present Application #17/447,758  Claim 28
U.S Patent #11,151,967  Claim 6
The method of claim 25, further comprising:
The method of claim 5, further comprising:
configuring, by the one or more processors, the one or more attention pointers about a border of a virtual screen when the virtual screen is within the FOV of the user.
configuring, by the one or more processors, one or more attention pointers about the border of the virtual screen once the virtual screen is within the FOV of the user.


Present Application #17/447,758  Claim 29
U.S Patent #11,151,967  Claim 9
A system, comprising:
A system, comprising:
one or more processors configured to:
one or more processors configured to:
Display an object within a field of view (FOV) of a user on a display to the user;
display an object within a field of view (FOV) of a user on a display based on task data defining steps of a user- performed task;
detect an interaction of the user with the object within the FOV;
monitor for performance of steps of the task causing a change in an object outside the FOV
determine whether a change occurs in an object outside the FOV based on the detected interaction of the user with the object within the FOV;
determine whether a change occurs in the object outside the FOV based on the performance of the task;
in accordance with the determining indicating that a change occurs in the object outside the FOV based on the detected interaction of the user with the object within the FOV, generate one or more attention pointers within the FOV of the user for directing user attention to the change in the object outside the FOV; and
in accordance with a determination that a change occurs in the object outside the FOV based on the performance of the task, generate one or more attention pointers within the FOV of the user for directing user attention to the change in the object outside the FOV; and
display on the display within the FOV of the user, the one or more attention pointers.
display on the display within the FOV of the user, the one or more attention pointers.


Claim 29 of the present application differs from claim 9 of the patent application in that claim 29 of the present application is broader in scope than that of claim 9 of the patent application, thus encompasses that of the patent application.

Present Application #17/447,758  Claim 30
U.S Patent #11,151,967  Claim 10
The system of claim 29, wherein the one or more processors are further configured to:
The system of claim 9, wherein the one or more processors are further configured to:
identify at least one of the object inside the FOV and the object outside the FOV by generating an attention pointer configured as a highlight about the object.
identify at least one of the object inside the FOV and the object outside the FOV by generating an attention pointer configured as a highlight about the object.


Present Application #17/447,758  Claim 31
U.S Patent #11,151,967  Claim 11
The system of claim 29, wherein the one or more processors are further configured to:
The system of claim 9, wherein the one or more processors are further configured to:
generate the one or more attention pointers as a highlight about the object outside the FOV that dynamically changes as the object moves into the FOV of the user; and 
generate an attention pointer as a highlight about the object outside the FOV that dynamically changes as the object moves into the FOV of the user; and 
remove the one or more attention pointers of the highlight of the object once the object outside the FOV moves within the FOV.
remove the attention pointer of the highlight of the object once the object outside the FOV moves within the FOV.


Present Application #17/447,758  Claim 32
U.S Patent #11,151,967  Claim 12
The system of claim 29, wherein the one or more processors are further configured to:
The system of claim 9, wherein the one or more processors are further configured to:
generate the one or more attention pointers as a highlight of a border of a virtual screen when the virtual screen is outside, or outside in part, of the FOV of the user that dynamically changes as the virtual screen moves into the FOV of the user; and 
generate an attention pointer as a highlight of a border of a virtual screen when the virtual screen is outside, or outside in part, of the FOV of the user that dynamically changes as the virtual screen moves into the FOV of the user; and 
remove the one or more attention pointers of the highlight of the border of the virtual screen once the virtual screen is within the FOV of the user.
remove the attention pointer of the highlight of the border of the virtual screen once the virtual screen is within the FOV of the user.


Present Application #17/447,758  Claim 33
U.S Patent #11,151,967  Claim 14
The system of claim 29, wherein the one or more processors are further configured to:
The system of claim 9, wherein the one or more processors are further configured to:
re-configure the one or more attention pointers by size, shape, and image for drawing user attention to the object outside the FOV.
re-configure the one or more attention pointers by size, shape, and image for drawing user attention to the object outside the FOV.


Present Application #17/447,758  Claim 34
U.S Patent #11,151,967  Claim 15
The system of claim 29, wherein the one or more processors are further configured to:
The system of claim 9, wherein the one or more processors are further configured to:
update content of one or more virtual screens within the FOV or outside the FOV of the user in response to user selection an update button.
update content of one or more virtual screens within the FOV or outside the FOV of the user in response to user selection an update button.


Present Application #17/447,758  Claim 35
U.S Patent #11,151,967  Claim 16
The system of claim 29, wherein the one or more processors are further configured to:
The system of claim 9, wherein the one or more processors are further configured to:
generate the one or more attention pointers of a highlight of a real object as the object moves from outside to inside the FOV of the user.
generate an attention pointer of a highlight of a real object as the object moves from outside to inside the FOV of the user.


Present Application #17/447,758  Claim 36
U.S Patent #11,151,967  Claim 13
The system of claim 32, wherein the one or more processors are further configured to:
The system of claim 12, wherein the one or more processors are further configured to:
generate one or more attention pointers about the border of the virtual screen once the virtual screen is within the FOV of the user.
generate one or more attention pointers about the border of the virtual screen once the virtual screen is within the FOV of the user.


Present Application #17/447,758  Claim 37
U.S Patent #11,151,967  Claim 17
A non-transitory computer-readable medium containing instructions thereon, which when executed by one or more processors performs a method, comprising:
A non-transitory computer-readable medium containing instructions thereon, which when executed by one or more processors performs a method, comprising:
displaying, by one or more processors, in a display, an object within a field of view (FOV) of a user;
displaying, by one or more processors, in a display of a mobile device, an object within a field of view (FOV) of a user based on task data defining steps of a user-performed task;
detecting, by the one or more processors, an interaction of the user with the object within the FOV;
monitoring, by the one or more processors, for performance of steps of the task causing a change in an object outside the FOV
determining, by the one or more processors, whether a change occurs in an object outside the FOV based on the detected interaction of the user with the object within the FOV;
determining, by the one or more processors, whether a change occurs in the object outside the FOV based on the performance of the task;
in accordance with the determining indicating that a change occurs in the object outside the FOV based on the detected interaction of the user with the object within the FOV, generating, by the one or more processors, one or more attention pointers within the FOV of the user for directing user attention to the change in the object outside the FOV; and
in accordance with a determination that a change occurs in the object outside the FOV based on the performance of the task, generating, by the one or more processors, one or more attention pointers within the FOV of the user for directing user attention to the change in the object outside the FOV; and
displaying, by the one or more processors, on the display within the FOV of the user, the one or more attention pointers.
displaying, by the one or more processors, on the display within the FOV of the user, the one or more attention pointers.


Claim 37 of the present application differs from claim 17 of the patent application in that claim 37 of the present application is broader in scope than that of claim 17 of the patent application, thus encompasses that of the patent application.

Present Application #17/447,758  Claim 38
U.S Patent #11,151,967  Claim 18
The non-transitory computer-readable medium of claim 37, wherein the method further includes:
The non-transitory computer-readable medium of claim 17, wherein the method further includes:
identifying, by the one or more processors, at least one of the object within the FOV and the object outside the FOV by generating the one or more attention pointers configured as a highlight about the object.
identifying, by the one or more processors, at least one of the object inside the FOV and the object outside the FOV by generating an attention pointer configured as a highlight about the object.


Present Application #17/447,758  Claim 39
U.S Patent #11,151,967  Claim 19
The non-transitory computer-readable medium of claim 37, wherein the method further includes:
The non-transitory computer-readable medium of claim 17, wherein the method further includes:
generating, by the one or more processors, the one or more attention pointers as a highlight about the object outside the FOV that dynamically changes as the object moves into the FOV of the user; and 
generating, by the one or more processors, an attention pointer as a highlight about the object outside the FOV that dynamically changes as the object moves into the FOV of the user; and 
removing, the one or more processors, the one or more attention pointers of the highlight of the object once the object outside the FOV moves within the FOV.
removing, the one or more processors, the attention pointer of the highlight of the object once the object outside the FOV moves within the FOV.


Present Application #17/447,758  Claim 40
U.S Patent #11,151,967  Claim 20
The non-transitory computer-readable medium of claim 37, wherein the method further includes:
The non-transitory computer-readable medium of claim 17, wherein the method further includes:
generating, by the one or more processors, the one or more attention pointers as a highlight of a border of a virtual screen when the virtual screen is outside, or outside in part, of the FOV of the user that dynamically changes as the virtual screen moves into the FOV of the user; and 
generating, by the one or more processors, an attention pointer as a highlight of a border of a virtual screen when the virtual screen is outside, or outside in part, of the FOV of the user that dynamically changes as the virtual screen moves into the FOV of the user; and 
removing, by the one or more processors, the one or more attention pointers of the highlight of the border of the virtual screen once the virtual screen is within the FOV of the user.
removing, by the one or more processors, the attention pointer of the highlight of the border of the virtual screen once the virtual screen is within the FOV of the user.



Allowable Subject Matter

Claims 21-40 would be allowable if the Double Patenting rejection may be overcome.

The following is a statement of reasons for the indication of allowable subject matter:  Prior art includes: Cho et al. (US 20150243079)(cited in the Information Disclosure Statement (IDS) filed September 15, 2021) disclose a system (Figure 1, head-mounted display (HMD) 11, further illustrated in Figure 9) comprising: one or more processors (controller 104) configured to: display an object within a field of view (FOV) (e.g. Figure 3, closed-view 30, also similarly illustrated as closed-view 40 of Figure 4) of a user (user 10) on a display (e.g. display via display unit 101 of HMD 11) to the user (Figure 3 illustrates display of a virtual reality image 31 (including virtual objects illustrated) in a closed-view 30 provided to user 10, also illustrated as virtual reality image 41 in closed-view 40 of Figure 4, see [0039] and [0040]); detect an interaction of the user with the object within the FOV; determine whether a change occurs in an object (e.g. a real object, such as real object 43) outside the FOV (e.g. outside of closed-view of HMD 11, e.g. in real space outside of the HMD 11)(Figure 4 illustrates and [0041] notes detecting movement of a real object, e.g. real object 43, positioned at a real space, where [0034] notes HMD 11 to periodically or consecutively scan images of the real space surroundings and comparing two surrounding images with each other to determine whether a real object including a changed part as the real object including a movement); in accordance with the determining indicating that a change occurs in the object outside the FOV (e.g. detection of a change, e.g. movement, in real object in real space) based on the detected interaction of the user with the object within the FOV, generate one or more attention pointers within the FOV of the user for directing user attention to the change in the object outside the FOV ([0043] and [0044] note detecting movement of real object, e.g. real object 43 and providing information, such as image 44, on the real object of which the movement is detected to a user,); and display on the display within the FOV of the user, the one or more attention pointers(Figure 4 illustrates and [0045] notes the HMD 11 may display an image 44 of the real object, e.g. real object 43, overlapping the image the image with virtual reality image displayed in the closed-view 40) (with emphasis of the italicized portions not taught by Cho et al.); Salter et al. (US 2014/0375683)(cited in the IDS filed September 15, 2021) also disclose a system (Figures 2 and 3, display system 300), comprising: one or more processors (controller 320 with logic subsystem 322, storage subsystem 324 and communications subsystem 326, further in communication with see-through display subsystem 304) configured to: display an object (real-world and/or virtual objects, where [0014] notes augmented reality environment 100 may include a variety of real-world objects and a variety of virtual objects or visual features displayable with the real-world surfaces and objects) within a field of view (FOV) (Figure 1A, field of view 102 (user’s actual field of vision, e.g. within field of view), further illustrated as field of view 102 of Figures 4-7) of a user (Figure 1A, user 106) on a display (Figures 1A and 1B, display device 104, further illustrated as see-through display subsystem 304 with lenses 302 of display system 300 of Figures 2 and 3) to the user (Figures 1A and 1B illustrate augmented reality environment 100, see associated text, [0018] notes display system 300 comprises one or more lenses 302 that form a part of a see-through display subsystem 304, such that images may be displayed via lenses 302, [0022] notes controller 320 having logic subsystem 322 and a storage subsystem 324 in communication with the display subsystem 304 to present the augmented reality imagery, e.g. Figure 4 illustrates objects 402 and 404 displayed within field of view 102); detect an interaction of the user with the object within the FOV; determine whether a change occurs in an object (e.g. real-world and/or virtual objects) outside the FOV (periphery 103 (e.g. outside field of view))([0019] notes gaze detection subsystem 310 configured to detect a direction of gaze of each eye or direction or location of focus, where a location at which gaze lines projected from the user’s eyes intersect the external display may be used to determine an object at which the user is gazing; [0020] notes global positioning (GPS) subsystem 316 allows a location of the display system 300 to be determined, which may help to identify objects that are located in the user’s surrounding physical environment; [0021] notes one or more motion sensors 318 to detect movements of a user’s head when the user is wearing the display system 300; [0022] notes controller 320 having logic subsystem 322 and a storage subsystem 324 in communication with the gaze detection subsystem 310, GPS subsystem 316, and sensors to receive and interpret inputs from the sensors, identify real objects in an augmented reality field of view, and detect objects located outside a field of view of the user; [0028] notes detected changes in objects are relative to the user, such as changes in distance from user and/or direction relative to user; [0047] notes identifying objects outside the field of view and indicating positional information associated with the objects outside field of view of the user, thus the “change in the object outside FOV” may include change in position and/or direction of the object relative to the user) based on the detected interaction of the user with the object within the FOV; in accordance with the determining indicating that a change occurs in the object (e.g. change in position and/or direction of real-world and/or virtual objects) outside the FOV (periphery 103 (e.g. outside field of view)) based on the detected interaction of the user with the object within the FOV, generate one or more attention pointers (visual indicators, e.g. markers 406, 408, 410, 412, 414 of Figure 4, virtual map 506 of Figure 5, tendrils 604 of Figure 6, and/or animation 706 of Figure 7) within the FOV (field of view 102) of the user (user 106) for directing user attention to the change in the object (real-world and/or virtual objects) outside the FOV (periphery 103 (e.g. outside field of view)) ([0049] notes presenting visual indicators to indicate information such as a direction to turn to view the object, a distance of the object from the field of view available for the display of augmented reality imagery, etc.); and display on the display within the FOV (field of view 102) of the user (user 106), the one or more attention pointers (Figures 4-7 illustrate examples of displaying visual indicators within a user’s field of view, e.g. field of view 102, representing objects outside field of view, e.g. Figure 4 illustrates visual indicators as markers 406, 408, 410, 412, 414, Figure 5 illustrates visual indicators as a virtual map 506, Figure 6 illustrates visual indicators as tendrils 604, and Figure 7 illustrates visual indicators as an animation 706) (with emphasis of the italicized portions not taught by Salter et al.).  Additional prior art includes: Joyce et al. (US 2019/0385371) disclose a system and method of interacting with objects in virtual, augmented, and/or mixed realities where the positions of the objects may be updated as the scene is updated to reflect the movement of the electronic device/user, movement/animation of the objects, and the like ([0021]); Sugden et al. (US 2017/0178410) disclose a system and method of interacting with executable virtual objects associated with real objects in a current field of view.  Although the prior art cited above may disclose similar features of the claimed invention as outlined above, the prior art fails to explicitly teach, singly or combined, the limitations of independent claims 21, 29, and 37 as recited as a whole (with limitations not explicitly taught emphasized in italics above).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACINTA M CRAWFORD whose telephone number is (571)270-1539. The examiner can normally be reached 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACINTA M CRAWFORD/Primary Examiner, Art Unit 2612